ON SUGGESTION OF ERROR                     In Banc. Jan. 24, 1949.                         (38 So.2d 314)
This cause was reversed and remanded by this Court on December 13, 1948. Appellee has filed a suggestion of *Page 487 
error which we have carefully examined and considered. Finding no error in our opinion regarding the matters raised in this suggestion of error it is overruled.
The appellant also filed a suggestion of error, among other things, alleging that we erred in holding, by inference, that the appellant, Burr, may be held liable on another trial for the payment of double rent. We do not construe the opinion as necessarily so holding. We merely held that the testimony was too vague to serve as a basis for imposition of damages at the rate of $80.00 per month, especially in view of the penal nature of such award and we reversed and remanded the case for an award of such damages as may be supported by proper and adequate testimony. We construe the opinion as submitting to the lower court the award of proper damages on another hearing and the determination, upon the facts then presented, of the question whether this is a proper case for awarding double rent as damages. Appellant's suggestion of error will be overruled.
Suggestions of error overruled.